Felton, Chief Judge.
1. The determination of the weight and credibility of the evidence, including the testimony of the prosecuting witness, was within the province of the jury. Wheeler v. State, 112 Ga. 43 (37 SE 126); Harper v. State, 201 Ga. 10 (39 SE2d 45); Reece v. State, 208 Ga. 165 (66 SE2d 133); Whitus v. State, 222 Ga. 103 (149 SE2d 130). The general grounds of the motion for new trial are without merit.
2. The right to have representation by counsel at an identification line-up, as provided in United States v. Wade, 388 U. S. 218 (87 SC 1926, 18 LE2d 1149) applies to line-ups held after June 12, 1967, hence not to the one in the instant case, which was held on June 10, 1967. Stovall v. Denno, 388 U. S. 293 (87 SC 1967, 18 LE2d 1199); People v. Feggans, 67 AC 447, 62 Cal. Rptr. 419 (432 P2d 21); Crume v. Beto, 383 F2d 36, 38. The special ground of the motion for new trial as amended is without merit.
The court did not err in rendering judgment on the verdict and in overruling the motion for new trial as amended.

Judgment affirmed.


Pannell and Quillian, JJ., concur.